                   UNITED STATES COURT OF INTERNATIONAL TRADE



   INDUSTRIAS FELICIANO ALUMINUM, INC.,
   JL TRADING CORP., and
   PUERTAS Y VENTANAS J.M., INC.


                                Plaintiffs,
                                                                   Court No. 21- 317
                          v.

   UNITED STATES,

                                Defendant.




                                          COMPLAINT

       Plaintiffs Industrias Feliciano Aluminum, Inc., JL Trading Corp. and Puertas y Ventanas

J.M., Inc. (“Plaintiffs”), by their undersigned counsel, hereby bring this civil action and allege

the following against the United States, acting by and through U.S. Customs and Border Protection

(“CBP”):

                               CONTESTED DETERMINATION


       1.      This action is an appeal from CBP’s final affirmative determination of evasion of

the antidumping order A-570-967 and countervailing duty order C-570-968, covering aluminum

extrusions from the People’s Republic of China (“PRC”). CBP published the original affirmative

determination of evasion on January 28, 2021 and a final affirmative determination on June 4,

2021. See Admin. Review Determination in EAPA Case No. 7423, CBP Office of Trade

Regulations & Rulings, OT:RR:BSTC: PEN H315648 BEK (“ORR”) (June 4, 2021) (“June 4,

2021 Decision”).


                                                1
                                        JURISDICTION

       2.     This action is brought pursuant to section 517(g) of the Tariff Act of 1930, as amended

by the Trade Facilitation and Trade Enforcement Act of 2015 (“EAPA”), to contest CBP’s June 4,

2021 Decision. See 19 U.S.C. § 1517 (g).

       3.     Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1581(c), which providesthe

Court with exclusive jurisdiction over all civil actions commenced under 19 U.S.C. § 1517.

                                            STANDING

       4.     Plaintiffs are each U.S. importers of aluminum extrusions subject to CBP’s evasion

investigation and therefore have standing to bring this action in accordance with 19 U.S.C. §

1517(g)(1).

       5.     As a result of CBP’s determination of evasion, Plaintiffs are subject to antidumping

duties and countervailing duties, and are therefore adversely affected or aggrieved by agency action

within the meaning of section 702 of the Administrative Procedure Act, as amended, 5 U.S.C. § 702,

and are entitled to commence this action pursuant to 28 U.S.C. § 2631(i).


                                            TIMELINESS

       6.     CBP’s ORR completed its administrative review and issued its final affirmative

determination of evasion on June 4, 2021.

       7.     Plaintiff is commencing this action with the concurrent filing of a summons and

complaint within 30 business days of June 4, 2021 in accordance with 19 U.S.C. § 1517(g)(1).




                                                 2
                                     STATEMENT OF FACTS.

        8.      On May 26, 2011, the U.S. Department of Commerce issued antidumping and

countervailing duty orders on aluminum extrusions from the PRC. See Aluminum Extrusions from

the People’s Republic of China: Antidumping Duty Order, 76 Fed. Reg. 30650 (May 26, 2011);

Countervailing Duty Order, 76 Fed. Reg. 30653 (May 26, 2011).

        9.      On December 16, 2019, Aluminum Extrusions Fair Trade Committee (“AEFTC”)

filed separate allegations with CBP that Plaintiffs were transshipping Chinese-origin aluminum

extrusions through the Dominican Republic (“DR”) in order to avoid paying the antidumping and

countervailing duties. On the same date, AEFTC filed similar or identical allegations with respect

to four other U.S. importers.

        10.     On July 31, 2019, prior to initiating an investigation, or even acknowledging receipt

of an allegation, CBP conducted a site visit of the manufacturer of aluminum extrusions in the

Dominican Republic, Kingtom Aluminio SRL (“Kingtom”). CBP has never provided a full and

complete copy of its report from this site visit, but rather has selectively described portions of its

report from this site visit in its various decisions.

        11.     On October 31, 2019, CBP initiated EAPA Inv. 7348 on the identical merchandise

from Kingtom imported by two of the same importers as in the subject case.                 The final

determination in that case is the subject of Global Aluminum Distributer LLC v. United States,

Court No. 21-00198 and Hialeah Aluminum Supply, Inc. v. United States, Court No. 21-00207.

        12.     CBP acknowledged receipt of AEFTC’s allegations in EAPA Case no. 7423 on

January 10, 2020.

        13.     On January 27, 2020, CBP initiated internal investigations with regard to Plaintiffs

and the other U.S. importers of aluminum extrusions that were the subject of allegations of evasion
by AEFTC. No notice of initiation was issued to Plaintiffs and the other U.S. importers at that

time.

        14.    CBP issued Requests for Information (CF 28’s) to Plaintiffs on two entries each on

February 14, 2020 and February 18, 2020 to which responses were filed on March 16, 2020.

        15.    It was not until M a y 4 , 2020, when CBP issued a “ Notice of Initiation of

Investigation and Interim Measures—EAPA Cons. Case 7423” that the Plaintiffs and the other

importers became aware of the investigation the subject of this action. The entries subject to the

investigation were those entered for consumption, or withdrawn from a warehouse for

consumption, from January 10, 2019, through the pendency of the investigation.

        16.    On June 3, 2020, CBP sent a Request for Information (“RFI”) to Plaintiffs and the

other U.S. importers subject to EAPA Inv. 7423. Plaintiff Industrias Feliciano responded to CBP’s

RFI on July 8, 2020. Plaintiff Puertas y Ventanas responded to CBP’s RFI on July 10, 2020. Plaintiff JL

Trading responded to CBP’s RFI on July 12, 2020.

        17.    In response to the RFI’s, Plaintiffs provided all of the requested information in their

possession regarding their business relations with Kingtom including their visits to Kingtom and

detailed information with respect to their purchasing and sales process of custom-made aluminum

extrusions from Kingtom.

        18.    On August 28, 2020, the Plaintiffs and the other importers submitted a Joint

Voluntary Submission of Factual Information for the record.

        19.    A Supplemental RFI was issued to plaintiff Industrias Feliciano dated November

17, 2020, to which responses were filed on November 18, 2020 and December 1, 2020.

        20.    On December 11, 2020, CBP placed on the administrative record in EAPA case no.

7423 documents from the administrative record in EAPA case no. 7348, including extensive




                                                   4
responses dated March 13, 2020 to RFI’s that CBP had issued to Kingtom in case no. 7348 with

details describing a list of its equipment, the production capacity of its equipment, daily extrusion

production records for its extrusion machines, a list of all its suppliers of raw materials and the

materials they sold to Kingtom. Kingtom also documented its production process from order

acknowledgement through shipment.

       21.     On June 3, 2020, CBP issued a supplemental RFI to Kingtom, to which it timely

responded on June 17, 2020. In its supplemental RFI response, Kingtom reported its theoretical

production volumes based on the daily production records reported in its RFI response. Kingtom

also reported its monthly export and local sales information, and further described its production

process.

       22.     On September 30, 2020, Plaintiffs, in conjunction with the other importers,

submitted legal argument to CBP.

       23.     On September 30, 2020, Kingtom submitted legal argument to CBP. CBP refused

to consider such arguments and returned the submission to Kingtom.

       24.     On January 28, 2021, CBP issued its initial determination of evasion, finding that

Kingtom was able to produce aluminum extrusions in the Dominican Republic, but that Kingtom’s

failure to submit accurate information and cooperate to the best of its ability meant that CBP was

unable to determine that Kingtom actually did produce all of the aluminum extrusions it sold. CBP

therefore inferred that all merchandise imported to the United States by the Importers contained

co-mingled Chinese- and Dominican Republic-origin aluminum extrusions.

       25.     On March 12, 2021, the U.S. importers, including Plaintiffs, submitted a Request for

a de novo Administrative Review of the January 28, 2021 CBP determination.

       26.     On June 4, 2021, CBP issued its determination in the de novo administrative review,



                                                 5
finding that “when looking at the totality of the circumstances regarding evidence of Kingtom’s

actual production levels coupled with Kingtom’s affiliations with China, a finding of evasion due

to the commingling of Chinese-origin aluminum extrusions with Dominican Republic-origin

aluminum extrusions is supported by substantial evidence in the record. There is more than a “mere

scintilla” of evidence to support this finding of evasion.” In making this determination, CBP

expressly stated that it would not address the remaining arguments made by the importers. This

language repeats the identical language in CPB’s determination in the de novo administrative

review in EAPA case no. 7348.

       27.     There were no documents in the record of any purchases by Kingtom of aluminum

extrusions from China.

       28.     There were no documents in the record of any imports into the Dominican Republic

of aluminum extrusions from China by Kingtom.

       29.     There were no documents in the record of any shipments by Kingtom of Chinese

aluminum extrusions to the United States.

       30.     There were no documents in the record of any purchases by Kingtom of Chinese

aluminum extrusions from any other company.




                                                6
                                     STATEMENT OF CLAIMS

                                          COUNT ONE

        31.     The allegations of paragraphs 1 through 30 are incorporated by reference and

restated as if fully set forth herein.

        32.     The EAPA statute and implementing regulations do not provide the affected parties

the right to fully and actively participate in the proceedings, are unconstitutional and violate the

5th Amendment Due Process Clause.

                                          COUNT TWO

        33.     The allegations of paragraphs 1 through 30 are incorporated by reference and

restated as if fully set forth herein.

        34.     An interested party participating in an agency proceeding has a due process right to

“notice and a meaningful opportunity to be heard.” PSC VSMPO-Avisma Corp. v. United States,

688 F.3d 751, 761-62 (Fed. Cir. 2012) (quoting LaChance v. Erickson, 522 U.S. 262, 266(1998));

see also U.S. Const. art. 5.

        35.     CBP states that the regulations it promulgated to govern investigations of evasion

claims seek “to make the proceedings under the EAPA as transparent as possible and to provide

for full participation and engagement by all parties involved in an EAPA proceeding.”

Investigation of Claims of Evasion of Antidumping and Countervailing Duties, 81 Fed. Reg.

56,477, 56,479 (Dep’t Homeland Sec. August 22, 2016).

      36.       In its regulations governing how evasion claims will be investigated, CBP only

considers the party filing the allegation and the accused importer(s) to be parties to the evasion

investigation. 19 C.F.R. §165.1. CBP’s regulations foreclose other interested parties, such as a

foreign manufacturer, from fully participating in the proceedings and unlawfully narrow the scope



                                                 7
of participation provided for under EAPA for “interested parties,” as defined by 19 U.S.C.

§1517(a)(6)(A). The statute therefore does not preclude CBP from accepting Kingtom’s voluntary

submissions. Because CBP denied Kingtom an adequate opportunity to participate, it also denied

Plaintiffs’ right to have all material information of record considered.

        37.     CBP’s failure to allow the foreign manufacturer to participate deprives Plaintiffs of

the contributionof the party in possession of the most important information in the investigation

on which CBP’s decisions are based.

        38.     CBP’s decision to not allow Kingtom to participate and submit information and

legal argument is arbitrary, capricious, an abuse of discretion, and otherwise not in accordance with

law, in violation of 19 U.S.C. §1517(g)(2)(B) and 5 U.S.C. § 706. To the extent the regulations

preclude interested parties, such as the foreign producer who have a stake in the transactions at

issue, from meaningfully participating in the EAPA investigation, the regulations are

unconstitutional and violate the producer’s and the Plaintiffs right to due process.

                                         COUNT THREE

        39.     The allegations of paragraphs 1 through 30 are incorporated by reference and

restated as if fully set forth herein.

        40.     At every stage of the evasion investigation, CBP refers to and relies upon

information submitted by the alleger and information gathered by CBP in the course of its

investigation. CBP relied upon such information to support its finding of evasion. Despite relying

on such information, CBP never provided unredacted copies of such information to Plaintiffs.

        41.     CBP’s administration of the investigatory and administrative proceedings,

including its decisions not to release evidence necessary for Plaintiffs to raise its defenses and to

heavily redact administrative record submissions is arbitrary, capricious, an abuse of discretion,


                                                  8
and otherwise not in accordance with law, in violation of 19 U.S.C. § 1517(g)(2)(B) and 5 U.S.C. §

706.

                                         COUNT FOUR

        42.     The allegations of paragraphs 1 through 30 are incorporated by reference and

restated as if fully set forth herein.

        43.     A determination as to whether covered merchandise was entered through evasion

must be based on substantial evidence. 19 U.S.C. § 1517(c)(1)(A); 19 C.F.R. § 165.27(a).

        44.     The June 4, 2021 Decision concluding that “when looking at the totality of the

circumstances regarding evidence of Kingtom’s actual production levels coupled with Kingtom’s

affiliations with China, a finding of evasion due to the commingling of Chinese-origin aluminum

extrusions with Dominican Republic-origin aluminum extrusions is supported by substantial

evidence in the record” is based on surmise and supposition, contrary to record evidence before

the agency, is thus arbitrary and capricious, and in violation of 19 U.S.C. § 1517(g)(2)(A) and 5

U.S.C. §706.

                                          COUNT FIVE

        45.     The allegations of paragraphs 1 through 30 are incorporated by reference and

restated as if fully set forth herein.

        46.     CBP failed to follow its regulations in the conduct of this investigation including

failing to place certain documents on the record, and conducting a site visit of Kingtom prior to

initiating the EAPA investigation. Such site visit was without statutory or regulatory authority

pursuant to 19 U.S.C.§1517(c)(2)

        47.     An investigation conducted without due regard for the statues and regulations is

unlawful and invalid.



                                                 9
                                            COUNT SIX

         48.      The allegations of paragraphs 1 through 30 are incorporated by reference and

restated as if fully set forth herein.

         49.      CBP expressly stated that it would not consider certain arguments presented by the

importers in the Administrative Review process, and to the extent that it did consider such issues,

it barely addressed such issues.

         50.      CBP gave undue weight to evidence submitted by alleger and did not give proper

weight to evidence provided by importers.

         51.      The failure to consider certain arguments presented by importers and the failure to

give proper weight to the evidence submitted by all parties impermissibly tainted the results of the

investigation and rendered the underlying determinations invalid.

                                          COUNT SEVEN

         52.      The allegations of paragraphs 1 through 30 are incorporated by reference and

restated as if fully set forth herein.

         53.      Congress authorized CBP to initiate an investigation under EAPA only if CBP

determines that information “reasonably suggests that covered merchandise has been entered into

the Customs territory of the United States through evasion.” A review of the full allegations, both

public and confidential, demonstrates that CBP had no basis to initiate this investigation, that the

evasion determination resulting from an improperly initiated investigation should be vacated, and

the investigation should be terminated ab initio.

         54.      CBP’s initiation determination dated January 28, 2021 and its final determination

dated June 4, 2021 were thus unsupported by substantial evidence and otherwise not in accordance

with law.



                                                  10
                                    PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff respectfully requests that this Court enter judgment as

follows:

       1.      Sustaining counts one through seven of Plaintiffs’ Complaint;

       2.      Remanding this matter to U.S. Customs and Border Protection with instructions to

terminate this investigation and order the liquidation of entries without the addition ofantidumping

and countervailing duties; and

       3.      Providing such other relief as the court may deem just and appropriate.

                                                     Respectfully submitted,

                                                     /s/ Beth C. Ring
                                                     Beth C. Ring

                                                     SANDLER, TRAVIS & ROSENBERG, P.A.
                                                     675 Third Avenue, Suite 1805-06
                                                     New York, New York 10017
                                                     212-549-0133
                                                     bring@strtrade.com

July 6, 2021




                                                11
                                         Certificate of Service

        I, Beth Ring, counsel for Plaintiffs Industrias Feliciano Aluminum, Inc., JL Trading Corp. and
Puertas y Ventanas J.M., Inc., hereby certify that on July 6, 2021, I caused Plaintiffs’ Summons and
Complaint to be served by certified mail, return receipt requested on the following:

 Attorney-in-Charge                                   Commissioner
 International Trade Field Office                     U.S. Customs and Border Protection
 Commercial Litigation Branch                         Office of Chief Counsel
 U.S. Department of Justice                           1300 Pennsylvania Ave., N.W.
 26 Federal Plaza                                     Washington, D.C. 20229
 New York, N.Y. 10278



        Pursuant to the notice requirements of USCIT Rule 3(f), undersigned counsel also certified that on
July 6, 2021, I caused Plaintiffs’ Summons and Complaint to be sent by certified mail, return receipt
requested or such other method agreed to by the parties, to the following:

 Robert DeFrancesco, Esq.                             Jennifer Diaz, Esq.
 Wiley Rein LLP                                       Diaz Trade Law
 Counsel for Aluminum Extrusions Fair                 Counsel for Global Aluminum Distributor LLC
    Trade Committee                                   12700 Biscayne Blvd., Suite 301
 1776 K St., NW                                       North Miami, FL 33181
 Washington, D.C. 20006

 Lizbeth Levinson, Esq.                               Alberto Casteñer, Esq.
 Brittany Powell, Esq.                                Casteñer & Cia P.S.C.
 Fox Rothschild LLP                                   Counsel for H & E Home
 Counsel for Classic Metals Suppliers                 Mai Center, Marginal Kennedy
 1030 15th St., N.W., Suite 380 East                  771 Calle1, Suite 204
 Washington, D.C. 20005                               San Juan, PR 00920

 C.J. Erickson, Esq.
 Cowan, Liebowitz & Latman
 Counsel for Florida aluminum Extrusion LLC
 114 West 47th St, 21st Fl.
 New York, N.Y. 10036-1525




                                                                  Respectfully submitted,

                                                                  /s/ Beth C. Ring
                                                                  Beth C. Ring
                                                                  Sandler, Travis & Rosenberg, P.A.
                                                                  675 Third Ave., Suite 1805-06
                                                                  New York, N.Y. 10017
July 6, 2021



                                                   12
